Citation Nr: 1819691	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for lumbar spondylosis, currently from October 3, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1976 to April 1980 and in the U.S. Air Force from November 1994 to May 2001 with additional service in the Air National Guard until July 2003.

The issue of service connection for lumbar spondylosis was on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the appeal is currently with the RO in Pittsburgh, Pennsylvania.

In July 2017, the Board remanded the issue for further development.  The remand required the RO to take appropriate steps to request any outstanding VA treatment records and to afford the Veteran a new back examination.  In compliance with the remand directives, an October 2017 VA back examination was obtained.  The remand directives have been substantially complied with, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2017, the RO granted service connection for lumbar spondylosis, with an evaluation of 10 percent effective October 3, 2017, the date of the VA examination identifying spondylosis.  Without an expression of disagreement, on the same day, the RO issued a supplemental statement of the case addressing the downstream issue of an earlier effective date for service connection prior to October 3, 2017.    

In his January 2018 Informal Hearing Presentation (IHP), the Veteran and his representative disagreed with the effective date of service connection and asserted that the date of claim for service connection should be the correct and controlling effective date for the grant of service connection for his lumbar spondylosis.  

Notwithstanding the inverted timing of an expression of disagreement with the downstream issue and the supplemental statement of the case, and in the interest of timely adjudication, the Board will take jurisdiction of the appeal.  The issue has therefore been recharacterized accordingly.

FINDINGS OF FACT

1.  The Veteran filed an informal claim for a back disability received on January 18, 2001.  

2.  The Veteran last served on active duty on May 6, 2001.

3.  The date of the Veteran's claim is May 7, 2001, the first date the Veteran was no longer serving on active duty following receipt of his claim.

4.  A September 29, 2005 rating decision denied service connection for a slipped disc in the back.

5.  Lumbago with chronic low back pain was first identified on March 27, 2014.

6.  The correct effective date of service connection for lumbar spondylosis is March 27, 2014, the date in which entitlement first arose.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 3, 2017 for the grant of service connection for lumbar spondylosis have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a)(1)

III.  History 

The Veteran submitted a claim for compensation received on January 18, 2001while he was still serving on active duty.  An undated Deferred Rating Decision shows a claim for a back disability associated with this claim.  The rating was deferred because the Veteran was still on active duty.  His last day on active duty was May 6, 2001.  A letter from August 6, 2001 shows that VA had begun processing the Veteran's claim.  The correct date of claim is May 7, 2001.  The issue presented before the Board is to also establish the correct date that entitlement first arose, and then to consider the appropriate effective date of evaluation for the award of compensation.

The Veteran's February 1976 enlistment examination was clinically normal for the back and spine.  A December 1978 Service Treatment Record (STR) shows a refill for Tylenol and a notation of back pain.  A February 1980 STR shows that the Veteran complained of lower back pain for 24 hours.  He complained of pain to the lower spine after manning a heavy gun for one day.  The pain location was in the lower spine upon pressure and palpitation.  There were impressions of "Pain Spinal - Pain to L-Spine upon palpitation."  The diagnosis was muscle strain, and there was no follow-up. 

An October 1981 Report of Medical Examination shows that the Veteran's spine, other musculoskeletal was clinically normal.  In an April 1984 Report of Medical History, the Veteran wrote "I am in excellent health and taking no medications."  He denied recurrent back pain.  A related April 1984 Report of Medical Examination shows that the Veteran's spine, other musculoskeletal was clinically normal.  In an October 1986 Report of Medical History, the Veteran wrote "excellent" under present health.  He denied recurrent back pain.  A July 1990 Report of Medical History showed that the Veteran denied recurrent back pain.  A related July 1990 Report of Medical Examination shows that the Veteran's spine, other musculoskeletal was clinically normal.  An STR from March 1992 shows that the Veteran reported being injured while lifting a machine.  He reported that he had a previous diagnosis of a herniated disc in 1978 or 1979 but this is not supported by the record.  The STR shows that the Veteran had reported no problems since this incident.  An October 1994 Report of Medical History shows that the Veteran denied recurrent back pain.  He listed his health as "good."  A related October 1994 Report of Medical Examination shows that the Veteran's spine, other musculoskeletal was clinically normal.  Additional STRs are substantially the same.

University of Texas Medical Branch (UTMB) treatment records show impressions of and treatment for cardiovascular disease, as well as hip and knee pain.  A March 2003 treatment record shows a principle diagnosis of paroxysmal atrial fibrillation, with a secondary diagnosis of sick sinus syndrome and hypertension.  A May 17, 2004 treatment record shows a chief complaint of hip and knee pain.  Subsequent treatment records are substantially the same.  There is no mention of low back symptoms, diagnosis, or treatment. 

The September 25, 2005 rating decision denied service connection for a slipped disc in the back.  The RO denied the Veteran's claim because his discharge physical examination report dated March 24, 1980 recorded that that his back and spine were clinically normal.  The RO also found that the Veteran's back and spine were noted to be normal throughout his second period of service.  The rating decision also noted that the Veteran was on active duty through May 6, 2001.  This date was therefore considered controlling for the Veteran's claims.

The Veteran repeated his informal claim for his back disability, received on December 1, 2005.  In it, the Veteran asserted "I have back pain and wear a brace (see UTMB records issued to me) due to slipped disk in the USMC medical records on 08 Feb 80 which has caused me pain continually in my life."  

The Veteran timely appealed in a Notice of Disagreement (NOD) dated July 7, 2006 and received July 13, 2006.

VA treatment records show reports by the Veteran of back pain.  A February 25, 2014 VA treatment record shows, "Had a total left hip replacement and is bothered by chronic low back pain as well as bilateral knee and R hip pain."  

A March 27, 2014 VA treatment record shows that the Veteran reported that his low back first bothered him after an injury in 1977.  He was told that this was related to a disc.  He was treated with medications.  This was then aggravated by a reported motor vehicle accident and lifting injury in the 1990s.  The Veteran was given a diagnosis of a sprain and treated with therapy and some sort of pain clinic injections.  He reported continuing with chronic low back pain and has utilized a corset for 20 years with benefit, but again it was worn out.  The Veteran was ultimately diagnosed with "very chronic low back pain."

An April 11, 2014 VA treatment record shows that lumbago was identified as of March 27, 2014.  

An October 31, 2014 VA treatment record shows that the Veteran, "Verbalized 4/10 pain in middle back, low back, and CT junction region."  The Veteran reported that he received new prosthetic shoes with an insert/lift in a different location than he prefers.  This aggravated his spinal complaints.

A November 12, 2014 VA treatment record shows, "LBP, chronic, intermittent; Thoracic Pain, chronic, intermittent; Cervicothoracic Joint Dysfunction."

A February 2015 VA treatment record shows impressions of lumbago.  

At a June 2016 VA examination, after a review of the claims file, the VA examiner diagnosed lumbosacral strain, resolved, and opined that no current back diagnosis or disorder was found in the record.  

The case was remanded in July 2017 for additional development, to include obtaining a VA medical opinion.

The Veteran was afforded a VA examination on October 3, 2017.  The VA examiner provided a diagnosis of lumbar spondylosis, and it was opined that this disability, diagnosed in April of 2017, was at least as likely as not proximately due to or the result of the Veteran's service connected bilateral hip, left knee, and right leg length discrepancy.  The VA examiner noted that the back pain the Veteran experienced in 1980, 1984, 1986, 1990, 1999, and 2014 resolved without residuals, as evidenced by lack of follow-up.

In November 2017, the RO's rating decision indicated that it was unable to locate evidence of treatment for or a diagnosis of spondylosis in April of 2017, or at any time prior to October 3, 2017.  

The Veteran contends that he is entitled to an earlier effective date from the date of his original claim.





IV.  Analysis

The Veteran is competent to report pain in his back.  He is also competent to report that he wears a corset.  He is also competent to report that he was told by his doctor that back pain was related to a disc.  However, his reports of a slipped disc in service in the 1970s and continued chronic back pain since that time are not credible because they are inconsistent with service treatment records showing that the reported back pain during Marine Corps service was diagnosed as muscle strain with no follow up.   His reports are also inconsistent with repeated denials of a chronic back disorder and many more years of satisfactory active and National Guard service. 

The VA treatment records, STRs, and opinion of the October 2017 VA examiner show that although the Veteran experienced lower back pain, his current chronic lumbago was first identified on March 27, 2014.  The October 2017 VA examiner opined that although the Veteran had several complaints of back pain in service, they were resolved without residuals.  To the extent that the October 2017 VA examiner provided April 2017 as the first date of diagnosis, this portion of the opinion is inconsistent with the contemporaneous medical records, to which the Board assigns greater probative weight.  Similarly, to the extent that the June 2016 VA examiner did not find a diagnosis or disorder was found in the records, such a finding is inconsistent with the weight of the contemporary VA treatment records, and therefore is assigned diminished probative weight.  

The Board notes that the Veteran was clinically normal for the spine after each of his periods of enlistment.  He also denied recurrent back problems.  In addition, the Board finds that the Veteran's back disability in service and reported pain since that period was acute, transitory, and resolved.  The Board assigns significant probative weight to the contemporary STRs showing that the Veteran did not have continuous back pain.  Furthermore, there is no evidence in the STRs or subsequent treatment records that the Veteran followed up regarding a disease or injury resulting in his back pain, and the Veteran denied recurrent back pain upon separation.  VA treatment records show that a chronic disability first diagnosed as lumbago was identified on March 27, 2014.  VA treatment records also show that his lower back pain could have previously been temporarily aggravated by such measures as using different inserts or lifts in his shoes.  

Here, the contemporary VA treatment records and STRs are the most probative evidence, showing that despite periods of back pain in service, lumbago/chronic low back pain was first identified on March 27, 2014 and was concurrent with hip and knee disorders.  Previous complaints and impressions of lower back pain were acute, transitory, and resolved.  In this case, the effective date of compensation is the date entitlement arose when a chronic disorder was medically identified.  Although not attributed to other service-connected disabilities until the 2017 opinion, there is ample evidence that the back disorder combined with the other service-connected disabilities existed in March 2014.  38 C.F.R. § 3.400.  Consequently, the correct effective date for service connection is March 27, 2014, the date that the disease entity was first identified and associated with service connected hip and knee disabilities.  An earlier effective date is therefore warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim.  As such, the benefit of the doubt rule is not for application, and the claim has been granted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of March 27, 2014, but not earlier, for service connection for lumbar spondylosis is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


